

116 HR 7797 IH: Boosting Long-term U.S. Engagement in the Pacific Act
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7797IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Mr. Case (for himself, Mr. Yoho, Mr. Bera, Mr. Sherman, Mr. Young, Mrs. Radewagen, Mr. Ted Lieu of California, Mr. San Nicolas, Mr. Vargas, Mr. Bacon, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a comprehensive, long-term United States strategy and policy for the Pacific Islands, and for other purposes.1.Short title and table of contents(a)Short titleThis Act may be cited as the Boosting Long-term U.S. Engagement in the Pacific Act or BLUE Pacific Act.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title and table of contents.Sec. 2. Findings.Sec. 3. Statement of policy.Sec. 4. Definitions.Sec. 5. Authority to consolidate reports; form of reports.Title I—Diplomatic presence and security cooperationSec. 101. Diplomatic presence in the Pacific Islands.Sec. 102. Maritime security in the Pacific Islands.Sec. 103. International Law Enforcement Academy for the Pacific Islands.Sec. 104. Security assistance for the Pacific Islands.Sec. 105. Transnational crime in the Pacific Islands.Title II—Development initiativesSec. 201. USAID presence in the Pacific Islands.Sec. 202. Trade development with the Pacific Islands.Sec. 203. Trade capacity building initiative for the Pacific Islands.Sec. 204. Education and training program for natural disaster preparedness and emergency management professionals in the Pacific Islands.Sec. 205. Peace Corps in the Pacific Islands.Sec. 206. Public health in the Pacific Islands.Sec. 207. Education cooperation between the United States and the Pacific Islands.Sec. 208. Climate change in the Pacific Islands.Sec. 209. Climate resilient infrastructure and energy security in the Pacific Islands.Sec. 210. Coordination with other Federal agencies and cooperation and participation of nongovernmental United States entities.Title III—Promotion of shared valuesSec. 301. Freedom of the press in the Pacific Islands.Sec. 302. U.S. Agency for Global Media.Sec. 303. Gender equality.Sec. 304. Pacific Islands Leadership Development Initiative.Sec. 305. Civil society engagement and development.2.FindingsCongress finds the following:(1)The Pacific Islands—(A)are spread over a broad expanse of the Pacific Ocean, including the three sub-regions of Melanesia, Micronesia, and Polynesia; (B)are home to some 2.3 million residents constituting diverse and dynamic cultures and people; and(C)face shared challenges and opportunities in development, including climate change, geographic distances from major markets and vulnerability to external shocks such as natural disasters.(2)The United States is a Pacific country with longstanding ties and shared values and interests with the Pacific Islands, including through the Compacts of Free Association with the Freely Associated States, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(3)The United States has vital national security interests in the Pacific Islands, including—(A)protecting regional peace and security, including through a regional order that fully respects the sovereignty of all nations; (B)advancing economic prosperity through trade and development free from coercion; and(C)supporting good governance, the rule of law, and human rights and fundamental freedoms.(4)The United States National Security Strategy released in December 2017 outlines a United States foreign policy in the Indo-Pacific region based on strengthening alliances and partnerships old and new, promoting regional development including through fair and reciprocal trade, and maintaining a strong defense to protect regional peace and security. The National Security Strategy includes a commitment to shore up fragile partner states in the Pacific Islands region to reduce their vulnerability to economic fluctuations and natural disasters.(5)At the 30th Forum Partners Dialogue of the Pacific Islands Forum held in Nauru in September 2018, then-Secretary of the Interior Ryan Zinke stated: The United States is deeply committed to the security and prosperity of our friends and neighbors in the Pacific . . . We see all of the Pacific Islands as an essential part of our free and open Indo-Pacific policy . . . When the United States invests in the Pacific Islands, we do so as a partner committed to a shared future that advances national sovereignty, regional cooperation, and trust..(6)The Department of Defense’s June 2019 Indo-Pacific Strategy Report identified the Pacific Islands as critical to U.S. strategy because of our shared values, interests, and commitments and committed the United States to building capacity and resilience to address maritime security; Illegal, Unreported, and Unregulated fishing; drug trafficking; and resilience to address climate change and disaster response.(7)The United States has deepened its diplomatic engagement with the Pacific Islands through several recent meetings, including—(A)a historic White House meeting between President Trump and the three Presidents of the Freely Associated States on May 21, 2019; (B)attendance at the 2018 and 2019 Pacific Islands Forum Partners Dialogue by the Secretary of the Interior; (C)Secretary of Veterans Affairs Robert Wilkie’s attendance at the inauguration of President David Panuelo of the Federated States of Micronesia in July 2019; and(D)Secretary of State Mike Pompeo’s visit to the Federated States of Micronesia in August 2019. (8)The Boe Declaration on Regional Security, signed by leaders of the Pacific Islands Forum in 2018, affirmed that climate change remains the single greatest threat to the livelihoods, security, and wellbeing of the peoples of the Pacific and asserted the sovereign right of every Member to conduct its national affairs free of external interference and coercion.(9)The Asian Development Bank has estimated that the Pacific Islands region needs upwards of $2.8 billion a year in investment needs through 2030, in addition to $300 million a year for climate mitigation and adaptation over the same period.(10)The Pacific Islands swiftly enacted effective policies to prevent and contain the spread of the Coronavirus Disease 2019 (commonly referred to as COVID–19) pandemic to their populations. To assist the Pacific Islands in their response, the United States has provided over $32,000,000 in funding and coordinated its efforts with the Pacific Joint Incident Management Team. However, priorities must be met to ensure continued success in preventing the spread of the COVID–19 pandemic and long-term economic recovery in the Pacific Islands, including—(A)expanding testing capacity and acquisition of needed medical supplies through a reliable supply chain;(B)planning for lifting of lockdowns and reopening of economic and social activities; and (C)mitigating the impacts of lost tourism revenue and other economic damages caused by the pandemic.(11)Since 1966, thousands of Peace Corps volunteers have proudly served in the Pacific Islands, building strong people-to-people relationships and demonstrating the United States commitment to peace and development in the region. Prior to the COVID–19 pandemic, the Peace Corps maintained presence in four Pacific Island countries. Peace Corps volunteers continue to be in high demand in the Pacific Islands and have been requested across the region.3.Statement of policyIt is the policy of the United States—(1)to develop and commit to a comprehensive, multifaceted, and principled United States policy for the Pacific Islands that—(A)promotes peace and security for all countries through a rules-based regional order that respects the sovereignty and political independence of all nations;(B)preserves the Pacific Ocean as an open and vibrant corridor for international maritime trade and promotes trade and sustainable development that supports inclusive economic growth and autonomy for all nations; (C)improves civil society, strengthens democratic governance and the rule of law, and promotes human rights;(D)assists the Pacific Islands in preventing and containing the spread of the COVID–19 pandemic and in pursuing long-term economic recovery; and(E)supports existing regional architecture and international norms; (2)to support the vision, values, and objectives of the Pacific Islands Forum and other existing regional institutions and frameworks, including—(A)the 2014 Framework for Pacific Regionalism; (B)the 2018 Boe Declaration on Regional Security; and(C)the Boe Declaration Action Plan;(3)to extend and renew the provisions of the Compacts of Free Association and related United States law that will expire in 2023 for the Republic of the Marshall Islands and the Federated States of Micronesia and in 2024 for the Republic of Palau unless they are extended and renewed; and(4)to work closely with United States allies and partners with existing relationships and interests in the Pacific Islands in advancing common goals.4.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Banking, Housing, and Urban Affairs of the Senate.(2)Pacific IslandsThe terms Pacific Islands means the Cook Islands, the Republic of Fiji, the Republic of Kiribati, the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Nauru, Niue, the Republic of Palau, the Independent State of Papua New Guinea, the Independent State of Samoa, the Solomon Islands, the Kingdom of Tonga, Tuvalu, and the Republic of Vanuatu. 5.Authority to consolidate reports; form of reports(a)Authority To consolidate reportsAny reports required to be submitted to the appropriate congressional committees under this Act that are subject to deadlines for submission consisting of the same units of time may be consolidated into a single report that is submitted to appropriate congressional committees pursuant to such deadlines and that contains all information required under such reports.(b)Form of reportsEach report required by this Act shall be submitted in unclassified form but may contain a classified annex.IDiplomatic presence and security cooperation101.Diplomatic presence in the Pacific Islands(a)Sense of CongressIt is the sense of Congress that the Secretary of State should implement a strategy to expand the diplomatic presence of the United States in the Pacific Islands, including by increasing the number of missions and diplomats in the region and by expanding and elevating United States participation in regional forums.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the diplomatic presence of the United States in the Pacific Islands, including—(1)a description of gaps in diplomatic presence;(2)a description of limitations of such gaps on United States strategic objectives;(3)a description of the extent of United States membership and participation in regional forums and organizations; and(4)a strategy to expand and elevate diplomatic presence to fill such gaps, including by establishing new missions, expanding participation in regional forums, and elevating United States representation in regional forums.102.Maritime security in the Pacific Islands(a)Sense of congressIt is the sense of Congress that the United States should seek to participate in and support efforts to coordinate a regional response toward maritime security, including participation by the United States and the Pacific Islands in the Pacific Fusion Centre and the Information Fusion Centre.(b)Shiprider agreementsThe Secretary of State and the Secretary of Homeland Security, in coordination with other Federal agencies as appropriate, shall develop and implement a plan to expand cross-border maritime law enforcement operations (commonly known as shiprider agreements) with the Pacific Islands.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with other Federal agencies as appropriate, shall submit to the appropriate congressional committees a report on United States efforts to promote maritime security in the Pacific Islands.(2)Matters to be includedThe report required in paragraph (1) shall include—(A)a description of issues and challenges affecting maritime security for the Pacific Islands;(B)a description of existing regional efforts to promote maritime security, including shiprider agreements and other operations between the United States and the Pacific Islands;(C)an assessment of areas in which the United States can bolster and contribute to existing regional efforts, including to expand shiprider agreements;(D)a multi-year strategy for the implementation of the Indo-Pacific Maritime Security Initiative in the Pacific Islands, including core objectives; and(E)measures of success for the strategy.(d)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.103.International Law Enforcement Academy for the Pacific Islands(a)In generalThe Secretary of State shall develop and implement a plan to expand coverage of the International Law Enforcement Academies (ILEA) program for the Pacific Islands, including by—(1)expanding coverage of the regional program located in Bangkok, Thailand to the Pacific Islands; or(2)establishing a new regional program for the Pacific Islands.(b)Matters To be includedThe plan required by subsection (a) shall include consultation and coordination with existing regional law enforcement entities, including the Pacific Islands Chiefs of Police and civil society, including those focused on human rights and specializing in victim-centered approaches, and take into consideration costs of implementation, effectiveness, and capacity of the Pacific Islands to participate in the ILEA program. (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that contains the plan developed under this section. 104.Security assistance for the Pacific Islands(a)Strategy(1)In generalThe Secretary of State, in coordination with the Secretary of Defense, shall develop and implement a strategy to provide assistance, including through the programs and authorities described in paragraph (2), to the Pacific Islands for purposes of—(A)enhancing law enforcement, counter-narcotics operations, and maritime enforcement capabilities; and(B)building the capacity of local civilian and national security institutions to provide essential services to civilian populations and to respond to humanitarian challenges. (2)Programs and authorities describedThe programs and authorities described in this paragraph are the following:(A)The International Military Education and Training program.(B)The Foreign Military Financing program.(C)The Overseas Humanitarian Disaster and Civic Aid program.(D)The authority to build the capacity of foreign security forces under section 333 of title 10, United States Code.(E)The authority to provide excess defense articles under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(3)National police forces and coast guardsThe national police forces and coast guards of the Pacific Islands shall be eligible to receive assistance under the programs and authorities described in paragraph (2) for purposes of the strategy required by this subsection.(b)Matters To be includedThe strategy required by subsection (a) shall seek to preserve peace and regional stability in the Pacific Islands and take into consideration and seek to build upon but not duplicate existing assistance provided by United States allies and partners.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that contains the strategy developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall identify—(A)security challenges to the Pacific Islands;(B)demonstrated needs of the Pacific Islands for assistance, including excess defense articles, to fulfill such needs;(C)existing assistance programs and efforts in the Pacific Islands, including programs and efforts provided by United States allies and partners;(D)programs for training and sustainment with respect to such excess defense articles;(E)national police forces and coast guards of the Pacific Islands receiving assistance under the strategy;(F)a plan to provide humanitarian assistance and disaster relief, if necessary, through the Overseas Humanitarian Disaster and Civic Aid program; and(G)measures of success for the strategy.(d)Authorization of appropriationsThere are authorized to be appropriated $75,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.105.Transnational crime in the Pacific Islands(a)In generalThe Secretary of State, in coordination with other Federal agencies as appropriate, shall develop and implement an interagency strategy to combat counterfeiting, cybercrime, crimes associated with illegal, unreported, and unregulated (IUU) fishing, drug trafficking, sex trafficking, and other forms of transnational crime affecting the Pacific Islands.(b)Conduct of strategyThe strategy required under this section shall be coordinated with existing regional efforts and regional institutions and frameworks, including the Pacific Islands Chiefs of Police and the Pacific Transnational Crime Network.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that contains the strategy developed under this section. (2)Matters to be includedThe report required by paragraph (1) shall include an identification of—(A)threats and challenges of transnational crime in the Pacific Islands;(B)existing law enforcement programs and efforts in the Pacific Islands, including programs and efforts provided by United States allies and partners; and(C)objectives, means of implementation, and measures of success for the strategy.(d)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 for each of the fiscal years 2021 though 2025 to carry out this section.IIDevelopment initiatives201.USAID presence in the Pacific IslandsNot later than 180 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report on—(1)the Agency’s presence, staffing, programming, and resourcing of operations in the Pacific Islands;(2)gaps in such presence, including unfilled full-time equivalent positions, limitations and challenges due to staffing and support of Pacific Islands operations from the USAID office in Manila, and gaps in programming and resourcing;(3)limitations imposed by such gaps on United States strategic objectives; and(4)a strategy to expand such presence, including by establishing new missions or offices.202.Trade development with the Pacific Islands(a)Sense of CongressIt is the sense of Congress that the United States should expand bilateral and multilateral trade with the Pacific Islands to promote development and mutual prosperity, particularly through the negotiation of trade and investment framework agreements with the Pacific Islands.(b)StrategyThe United States Trade Representative shall develop and implement a strategy to expand and diversify trade and promote regional development with the Pacific Islands, including through negotiating trade and investment framework agreements and free trade agreements, extending additional trade preferences, and other means. (c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Trade Representative shall submit to the appropriate congressional committees a report that contains the strategy developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall—(A)include a plan to negotiate and enter into trade and investment framework agreements and free trade agreements with the Pacific Islands, as appropriate; and(B)identify opportunities to work with existing regional frameworks to increase trade and economic integration with the Pacific Islands. 203.Trade capacity building initiative for the Pacific Islands(a)In generalThe Administrator of the United States Agency for International Development shall develop and implement a trade capacity building initiative for the Pacific Islands.(b)Conduct of initiativeThe initiative developed under this section shall be coordinated with existing regional efforts and regional institutions and frameworks.(c)ElementsThe initiative developed under this section shall—(1)include an initial assessment of—(A)economic opportunities for which United States businesses, or those of other like-minded partners, would be competitive; and(B)legal, economic, governance, infrastructural, or other hurdles limiting United States investment in the Pacific Islands;(2)develop human and institutional capacity and infrastructure across multiple sectors of economies, including digital connectivity and cybersecurity;(3)assist with development and implementation of regional and international trade agreements, including the World Trade Organization’s Agreement on Trade Facilitation and facilitation of intra-regional trade flows;(4)support women-owned enterprises and gender equality; and(5)promote government policies that encourage free and fair competition, sound governance, and business environments conducive to economic growth.(d)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report that contains the initiative developed under this section.(2)UpdateThe Administrator shall submit to the appropriate congressional committees an updated report under paragraph (1) not later than three years after the date of the enactment of this Act.(e)Authorization of appropriationsThere are authorized to be appropriated $400,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.204.Education and training program for natural disaster preparedness and emergency management professionals in the Pacific Islands(a)In generalThe Administrator of the United States Agency for International Development shall develop and implement an education and training program on natural disaster prevention and preparedness for emergency management professionals in the Pacific Islands.(b)Conduct of programThe program developed under this section shall seek to—(1)leverage nongovernmental expertise in the United States, including from institutions of higher education and nonprofit organizations;(2)integrate with and assist in the coordination of existing disaster mitigation and response plans in the region; and(3)cooperate with existing efforts by United States allies and partners in the region.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report on the program developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include an identification of—(A)disaster risks in the Pacific Islands;(B)existing efforts by United States allies and partners to provide assistance and training for natural disaster preparedness and emergency management; and(C)objectives, means of implementation, and measures of success for the program.(d)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.205.Peace Corps in the Pacific Islands(a)Sense of CongressIt is the sense of Congress that—(1)the presence of the Peace Corps in the Pacific Islands should be expanded and that the Peace Corps should reopen its programs in as many of the Pacific Islands as possible, including where it has previously operated but has suspended operations; and(2)consulting like-minded regional allies and partners, such as Australia and New Zealand, is crucial for identifying and overcoming challenges for increased Peace Corps presence in the Pacific Islands. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Director of the Peace Corps shall submit to the appropriate congressional committees a report on—(1)the presence of the Peace Corps in the Pacific Islands; and(2)a strategy to expand such presence, as appropriate, including—(A)outcomes of consultations with regional allies and partners on areas in which cooperation can reduce factors limiting Peace Corps expansion; and(B)timelines for expanding and reopening programs in the Pacific Islands.206.Public health in the Pacific Islands(a)In generalThe Administrator of the United States Agency for International Development, in coordination with the Secretary of State, shall develop and implement a strategy to improve public health in the Pacific Islands, including in response to the COVID-19 pandemic.(b)Conduct of strategyThe strategy developed under this section shall be coordinated with existing regional efforts and regional institutions and frameworks.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report that contains the strategy developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include an identification of—(A)health care challenges, including health systems strengthening, immunization, non-communicable diseases, and gender-based violence, in the Pacific Islands;(B)public health challenges and needs related to the COVID-19 pandemic in the Pacific Islands; and(C)objectives, means of implementation, and measures of success for the strategy.(d)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.207.Education cooperation between the United States and the Pacific Islands(a)In generalThe Administrator of the United States Agency for International Development shall develop and implement a strategy to improve educational outcomes in the Pacific Islands and increase educational exchange between the United States and the Pacific Islands.(b)Conduct of strategyThe strategy developed under this section shall be coordinated with education initiatives in the Pacific Islands, including the Pacific Regional Education Framework.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report that contains the strategy developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include an identification of—(A)education challenges in the Pacific Islands; and(B)objectives, means of implementation, and measures of success for the strategy.(d)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.208.Climate change in the Pacific Islands(a)In generalThe Administrator of the United States Agency for International Development shall develop and implement a strategy to provide assistance to the Pacific Islands to address climate change, with emphasis on coastal zone management, marine waste management, food security, and water resource management.(b)Conduct of strategyThe strategy developed under this section shall be coordinated with regional organizations and frameworks for climate adaptation in the Pacific Islands.(c)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report that contains the strategy developed under this section.(d)Authorization of appropriationsThere are authorized to be appropriated $100,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.209.Climate resilient infrastructure and energy security in the Pacific Islands(a)In generalThe Administrator of the United States Agency for International Development, in coordination with the Secretary of the Treasury, shall develop and implement a strategy to invest in and improve critical infrastructure, including transport connectivity, information and communications technology, and energy security and access to electricity in the Pacific Islands, with an emphasis on climate resilient infrastructure and clean energy programs.(b)Conduct of strategyThe strategy developed under this section shall be coordinated with regional organizations and frameworks for development in the Pacific Islands.(c)International financial institutionsThe Secretary of the Treasury shall direct the representatives of the United States to the World Bank Group, the International Monetary Fund, and the Asian Development Bank to use the voice and vote of the United States to support climate resilient infrastructure projects in the Pacific Islands.(d)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report that contains the strategy developed under this section.(2)UpdateThe Administrator shall submit to the appropriate congressional committees an updated report under paragraph (1) not later than three years after the date of the enactment of this Act.(e)Authorization of appropriationsThere are authorized to be appropriated $200,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.210.Coordination with other Federal agencies and cooperation and participation of nongovernmental United States entitiesIn carrying out sections 203, 204, 206, 207, 208, and 209, the Administrator of the United States Agency for International Development shall—(1)coordinate with existing programs and efforts of relevant agencies of the United States Government, especially with regards to the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau; and(2)seek the cooperation and participation of United States private sector, United States nongovernmental organizations, and United States institutions of higher education.IIIPromotion of shared values301.Freedom of the press in the Pacific Islands(a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall develop and implement a strategy for routine professional exchanges and other activities to strengthen the press and promote press freedom and investigative journalism capacity with journalists and media professionals in the Pacific Islands and to counter misinformation and disinformation.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that contains the strategy developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include an identification of—(A)challenges to freedom of expression, including for members of the press, in the Pacific Islands; and(B)objectives, means of implementation, and measures of success for the strategy.(c)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.302.U.S. Agency for Global Media(a)In generalThe Chief Executive Officer of the U.S. Agency for Global Media shall develop and implement a plan to provide expanded media content to the Pacific Islands and partner with journalists in the Pacific Islands. (b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Chief Executive Officer shall submit to the appropriate congressional committees a report that contains the plan developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include—(A)an assessment of facilities and costs to expand coverage to the Pacific Islands, including options to utilize Voice of America affiliates; (B)an identification of objectives, means of implementation, and measures of success for the plan; and(C)an assessment on the scope and impact of media training efforts and people-to-people engagements organized by other countries for the Pacific Islands.(c)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.303.Gender equality(a)Statement of policyCongress affirms the importance of gender equality and women’s empowerment to United States policy in the Pacific Islands and recognizes the work of the existing regional frameworks and platforms on gender equality.(b)In generalThe Secretary of State and the Administrator of the United States Agency for International Development shall—(1)develop and implement an initiative to encourage and support efforts by the Pacific Islands to reduce and combat gender-based violence, in coordination with existing efforts by United States allies and partners as well as regional organizations; and(2)promote gender equality in political, economic, social, and cultural development programs in the Pacific Islands.304.Pacific Islands Leadership Development Initiative(a)In generalThe Secretary of State shall develop and implement a program to promote educational and professional development for young adult leaders and professionals in the Pacific Islands with a demonstrated passion to contribute to the continued development of the Pacific Islands. (b)Conduct of programThe program developed under this section may be carried out through—(1)grants provided on a competitive basis to qualified organizations with demonstrated expertise relating to the Pacific Islands;(2)grants in amounts not to exceed $50,000 provided on a competitive basis to qualified young leaders from the Pacific Islands for the purpose of carrying out projects dedicated to the improvement of their communities in the Pacific Islands;(3)regional workshops and professional and academic fellowships; and(4)people-to-people exchanges.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the program developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include an identification of objectives, means of implementation, and measures of success for the program.(d)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.305.Civil society engagement and development(a)In generalThe Administrator of the United States Agency for International Development shall develop and implement a program to promote the development of civil society in the Pacific Islands for the purpose of—(1)strengthening independent media and press freedom;(2)empowering citizens to freely organize and communicate, including through existing and new civic spaces;(3)strengthening rule of law and increasing government accountability; and(4)promoting democratic political culture.(b)Conduct of program(1)In generalThe program developed under this section shall be carried out in consultation with local civil society groups in the Pacific Islands, including civil society groups that represent or work with traditionally marginalized groups.(2)ElementsThe program developed under this section may be carried out through—(A)technical assistance and support, including through training and professional and academic fellowships;(B)grants in amounts not to exceed $50,000 provided on a competitive basis to qualified civil society organizations for the purpose of carrying out projects and programs dedicated to the objectives identified in subsection (a); and(C)grants provided on a competitive basis to qualified United States organizations with demonstrated expertise in civil society development and the Pacific Islands.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report on the program developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include—(A)an assessment of the strength and viability of civil society sectors of the Pacific Islands, including legal, organizational capacity, financial, advocacy, services, infrastructure, and public image sectors; and(B)an identification of objectives and measures of success for the program. (d)Authorization of appropriationsThere are authorized to be appropriated $15,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.